Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on March 21, 2022 is acknowledged.
3.	Claims 1-2, 13-16 and 19 are pending in this application.
4.	After further review, a revised Election/Restriction is set forth herein.


DETAILED ACTION
Election/Restriction
5.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
6.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-2, in part, drawn to a method for diagnosing radiation resistant cancer comprising measuring mRNA expression level.
Group 2, claim(s) 1-2, in part, drawn to drawn to a method for diagnosing radiation resistant cancer comprising measuring protein expression level.
Group 3, claim(s) 13-14 and 16, in part, drawn to a method for enhancing radiation sensitivity to cancer cells comprising a step of administering a pharmaceutical composition comprising a phosphomevalonate kinase (PMVK) protein expression inhibitor or activity inhibitor as an active ingredient, wherein the PMVK protein expression inhibitor is selected from the group consisting of antisense nucleotides, small interfering RNA (siRNA), and short hairpin RNA (shRNA), that complementarily bind to mRNA of a PMVK gene.
Group 4, claim(s) 13 and 15-16, in part, drawn to a method for enhancing radiation sensitivity to cancer cells comprising a step of administering a pharmaceutical composition comprising a phosphomevalonate kinase (PMVK) protein expression inhibitor or activity inhibitor as an active ingredient, wherein the PMVK protein activity inhibitor is selected from the group consisting of low molecular compounds, peptides, peptide mimetics, aptamers, antibodies, and natural products, that specifically bind to the PMVK protein.
Group 5, claim(s) 19, in part, drawn to a method of screening comprising measuring activity level of a protein.
Group 6, claim(s) 19, in part, drawn to a method of screening comprising measuring expression level of nucleic acid.
7.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A single disclosed species of cancer;
A single disclosed species of PMVK protein expression inhibitor from antisense nucleotides, siRNA, and shRNA;
A single disclosed species of PMVK protein activity inhibitor from low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products;
A single disclosed species of cancer cell.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-2, 13-16 and 19.
8.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-6 lack unity of invention because even though the inventions of these groups require the technical feature of expression of PMVK differentially expressed in radiation resistant cells, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shen et al (US 2011/0129822, cited on PCT237). Shen et al teach expression of PMVK differentially expressed in radiation resistant cells (breast cancer cell lines) (see paragraphs [0008]-[0010]).
Additionally, where a single claim defines alternatives of a Markush group,  the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.
	The phrase “recognized class of chemical compounds” means that there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention, i.e. each member could be substituted one for the other, with the expectation that the same intended result would be achieved.  
The chemical compounds of antisense nucleotides, siRNA, shRNA are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds.  The antisense nucleotides, siRNA and shRNA do not share the common nucleotide sequences. Thus, there is lack of unity of species. The chemical compounds of low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. The low molecular compounds, peptides, peptide mimetics, aptamers, antibodies and natural products do not share a common core sequence (e.g., peptides and low molecular compounds). For example, peptides involve amino acids and amide bonds; low molecular compounds may be small molecules comprising different components. Therefore, there is lack of unity of species.
9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
10.	If Group 1 or 2 is elected, Applicant is required to elect a single disclosed species of cancer (e.g., lung cancer). If Group 3 is elected, Applicant is required to elect a single disclosed species of a PMVK protein expression inhibitor (e.g., a fully defined siRNA (e.g., siRNA sequence)) and a single disclosed species of a cancer cell (e.g., pancreatic cancer cell). If Group 4 is elected, Applicant is required to elect a single disclosed species of a PMVK protein activity inhibitor (e.g., a fully defined low molecular compound (e.g., name or structure)) and a single disclosed species of a cancer cell (e.g., pancreatic cancer cell). If Group 5 or 6 is elected, Applicant is required to elect a single disclosed species of a cancer cell (e.g., pancreatic cancer cell).
11.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
12.	Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
13.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654